Citation Nr: 9905636	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-46 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right knee injury with traumatic arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee 
condition, as secondary to service-connected right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1983. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  A July 1993 rating decision, in pertinent part, denied 
entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected right knee condition.  An 
April 1994 rating decision denied entitlement to secondary 
service connection for a left knee condition.  The veteran 
has since moved to the jurisdiction of the RO in Newark, New 
Jersey.

In April 1998, the Board remanded this case to provide the 
veteran a hearing before a Member of the Board at the RO.  A 
hearing was scheduled for October 1998, but she failed to 
report for that hearing.  Accordingly, this case has been 
returned to the Board for appellate review.  However, it is 
necessary, for the reasons discussed below, to remand her 
claim for secondary service connection for a left knee 
condition for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for her right 
knee condition is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's right knee condition is characterized by 
subjective complaints of pain, quadriceps atrophy, 
instability, and recurrent laxity, resulting in severe 
impairment of the knee.

3.  The veteran has traumatic arthritis of the right knee 
with slight limitation of motion of the right leg.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for her right knee condition, and 
VA has satisfied its duty to assist her in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The criteria for a 10 percent disability rating for 
traumatic arthritis with limitation of motion, in addition to 
a 30 percent disability rating for the veteran's service-
connected residuals of right knee injury, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 
5010, and 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran injured her right knee, and 
arthroscopy showed a chronically lax anterior cruciate 
ligament.  VA examination in January 1984 showed that the 
laxity of her right anterior cruciate ligament resulted in 
moderately severe anterior and rotatory [sic] instability.  A 
July 1984 rating decision granted service connection for 
postoperative internal derangement injury of the right knee 
and assigned a 20 percent disability rating.  

The veteran was hospitalized from October to November 1984 
for right knee arthroscopy and reconstruction.  VA 
examination in 1986 showed continued laxity of the veteran's 
right anterior cruciate ligament with persistent instability 
of the knee anteriorly, laterally, and rotationally.  VA 
examination in 1988 showed that reconstruction of the 
veteran's right knee had failed, and the knee was markedly 

unstable.  Several rating decisions confirmed and continued 
the 20 percent disability rating in effect. 

In November 1992, the veteran filed a claim for an increased 
rating for her right knee condition.  VA outpatient treatment 
records dated in May 1992 showed that she complained of right 
knee discomfort.  It was noted that she wore a right knee 
brace with activity.  She was not taking any medication 
except occasional Motrin.  She had range of motion of the 
right knee from zero to 120 degrees.  There was crepitus.  
There was no effusion.  Lachman's test and anterior drawer 
sign were positive.  There was medial instability.  

The veteran was hospitalized from December 1992 to January 
1993 for reconstruction of the right anterior cruciate 
ligament and right knee arthroscopy.  It was noted that she 
complained of increased instability of the right knee over 
the prior two years.  She indicated that this occurred at 
least twice per month.  Examination of the right knee upon 
admission to the hospital showed that she had 1+ quadriceps 
atrophy, 1+ Lachman's, 2+ anterior drawer, 1+ to 2+ lateral 
collateral ligament laxity, trace of 1+ medial collateral 
ligament laxity, full range of motion, no patella femoral 
pain, no patella femoral apprehension, negative reverse 
pivot, and negative McMurray's test.  A VA outpatient 
treatment record dated in February 1993 indicated that the 
veteran was doing well in physical therapy.  She had no joint 
line tenderness or patella tenderness.  There was mild 
effusion of the right knee.  There was no laxity of the 
medial collateral ligament.  There was lateral collateral 
ligament laxity at zero to 30 degrees.  Range of motion was 
from zero to 130 degrees.  Lachman's test was positive.  
There was 2+ anterior drawer sign with good endpoint.  It was 
indicated that a functional brace would be ordered for the 
veteran.

In May 1993, the veteran underwent a VA examination.  She 
stated that she continued to experience pain and instability 
in her right knee, which was partially relieved by a 
functional knee brace.  The instability had caused her to 
lose her balance, including a recent fall.  Because of her 
knee pain and instability, she could 

not run, jump, or ride a bicycle.  The veteran was wearing a 
functional knee brace on the right knee, and her gait was 
smooth and without any abnormalities with or without the 
brace.  She was able to squat and walk on her toes without 
any difficulty.  The surgical scars on her right knee were 
well healed and non-tender.  There was no swelling, joint 
line tenderness, or inflammation.  There was mildly positive 
Lachman's test and anterior drawer sign, with good endpoint.  
There was no significant medial or lateral instability.  
McMurray's test was negative.  Range of motion for the right 
knee was from 5 to 120 degrees.  There was minimal quadriceps 
atrophy, with thigh measurements of 56 centimeters on the 
right and 57 centimeters on the left.  The veteran had 
moderate hypesthesia on the lateral aspect of the right upper 
leg around the area of the surgery.  Recent x-rays of the 
right knee were unremarkable, with the exception of the 
fixing device.  The diagnosis was residual of multiple 
anterior cruciate ligament reconstructive surgeries on the 
right knee, with persistent mild anterior laxity.  It was 
noted that the veteran continued to experience discomfort and 
instability, which had not been significantly altered by her 
recent knee surgery. 

A July 1993 rating decision, inter alia, continued the 20 
percent disability rating in effect for the veteran's right 
knee condition.  In her substantive appeal, the veteran 
stated that she had had more problems with her right knee 
since the surgery than she had had before.  She could not 
kneel or squat because she could not get back up.  Her knee 
shifted back and forth with a "clunking" feeling.  It also 
shifted up and down when she was standing.  She indicated 
that the knee gave out often, even with the knee brace.  She 
stated that she had constant pain.

The RO obtained the veteran's medical records from Steven 
Lillmars, D.O., at the Geisinger Medical Center dated in June 
1994.  The veteran sought a second opinion regarding her 
right knee condition.  She indicated that she felt she could 
not trust her right knee.  She used an anterior cruciate 
ligament brace for activities.  She complained of pain with 
the knee fully extended.  Upon examination, she walked 
without a significant limp.  There was 1/2 inch atrophy of the 
right thigh.  Range of motion was from zero to 130 degrees.  
There was no effusion.  There was mild 

medial collateral laxity, but with good endpoint.  Lachman's 
test was only trace positive and seemed to have good anterior 
endpoint.  She had negative pivot shift and flexion rotation 
drawer.  There was tenderness to palpation at the 
anteriomedial joint line and medial fat pad region.  X-rays 
showed some mild medial compartment narrowing with some 
squaring of the articular margin.  The screw and tunnel 
placement looked good.  There was a mild anterior cortical 
defect in the patella from the autograft.  Dr. Lillmars 
concluded that the integrity of the graft was intact, and the 
veteran's complaints of pain were likely due to some early 
degenerative changes and impingement anteromedially or 
perhaps due to some hypertrophic scar or scarring around the 
graft and the notch, also causing impingement.

The RO obtained the veteran's VA medical records covering the 
period April 1993 to February 1995.  In April 1993, it was 
noted that the veteran continued to perform her physical 
therapy exercises on her own since the reconstructive 
surgery.  She had no complaints regarding the right knee.  In 
June 1993, it was noted that she was doing well and had 
completed physical therapy without excessive discomfort.  
Examination showed slight loosening of the medial collateral 
ligament.  In July 1993, it was noted that she had no 
restrictions on her physical activity.  

In October 1993, the veteran complained of increased right 
knee pain, and she was evaluated by orthopedics in December 
1993.  It was noted that she had acute pain secondary to scar 
tissue inflammation.  She complained that she still had 
instability and hyperextension with some activities.  She 
continued her home exercise program and used a functional 
brace for sports, etc.  Examination showed range of motion to 
130 degrees.  There was quadriceps atrophy.  Lachman's test 
and anterior drawer sign were slightly positive.  There was 
slight loosening of the medial collateral ligament.  The 
examiner noted that the veteran would probably never have a 
normal knee secondary to trauma and repeated surgeries. 

In June 1994, the veteran complained of new right knee 
symptoms, including severe, constant pain along the medial 
joint line that worsened with activity.  She reported 
inability to fully extend the right knee and a feeling that 
the knee fell apart with movement and then slammed back 
together.  Range of motion for the right 

knee was from 10 to 130 degrees.  When the knee was relaxed, 
range of motion was from zero to 130 degrees.  She had medial 
joint line tenderness.  Anterior drawer sign was slightly 
positive.  Lachman's test was slightly positive with good 
endpoint.  There was slight medial instability.  McMurray's 
test was negative.  Thigh measurements at 15 centimeters 
above the kneecap were 561/2 centimeters on the right and 58 
centimeters on the left.  There was slight decrease in 
patellar mobility and a questionable slight lateral 
collateral ligament laxity.  It was recommended that she 
undergo magnetic resonance imaging (MRI).

In July 1994, the veteran stated that she continued to 
experience sharp pain on the medial aspect of the knee.  She 
stated that the pain had worsened over the past 4-5 months.  
The knee hurt when in full extension, and she stated that she 
could not stand on the right leg alone when the knee was 
extended.  The discomfort depended on her activity level.  
She wore a knee brace for support when riding a bike or 
walking her dog.  Upon examination, she had good flexion and 
extension of the right knee.  There was no crepitus with 
motion.  She complained of pain when weight bearing in full 
extension.  She had medial and lateral instability.  There 
was no anterior instability.  It was noted that the MRI 
showed no gross meniscal tear.  The examiner's impression was 
chronic knee pain, status post repair of anterior cruciate 
ligament, questionable beginning of osteoarthritis. 

In December 1994, the veteran's complaints regarding her 
right knee remained consistent.  Examination showed range of 
motion from 5 to 120 degrees without crepitation.  She had 2+ 
to 3+ laxity upon anterior drawer sign.  Lachman's test was 
2+.  Pivot shift was negative.  There was no laxity in varus 
or valgus position.  McMurray's test was positive.  The 
examiner's assessment was probable medial meniscal tear, and 
it was indicated that the veteran needed arthroscopy.  

In January 1995, it was determined that the veteran likely 
had impingement of the infrapatellar fat pad medially, and 
arthroscopic debridement was planned.  In February 1995, the 
veteran underwent right knee arthroscopy.  The postoperative 
diagnosis was right knee internal derangement.  In mid 
February 1995, it was noted 

that the veteran was doing great with no complaints.  She 
could walk without any problems.  Examination of the right 
knee showed no effusion, erythema, or swelling.  She had full 
flexion and extension.  There was no laxity in varus or 
valgus position.  Drawer sign was positive.  Lachman's test 
was also positive, with good endpoint. 

In November 1996, the veteran underwent an additional VA 
examination.  She complained of a grinding feeling and noise 
in the right knee.  The knee still felt unstable.  She had no 
swelling.  She indicated that it hurt to go up and down 
stairs.  She could not run, and she had difficulty kneeling.  
She could not do any exercises.  She indicated that she could 
squat, but it was very difficult to get back up.  She 
indicated that she had pain in the knee.  The veteran's gait 
was satisfactory on a level floor.  She could squat.  She had 
mild tenderness anterolaterally and anteromedially.  She did 
have subluxation and lateral instability of the right knee.  
Drawer sign was positive.  She could sit in a chair and 
voluntarily partially dislocate her knee laterally.  She had 
flexion to 110 degrees without pain.  It was noted that some 
of this decreased flexion could be due to her moderate 
obesity.  X-rays showed degenerative changes in the right 
knee.  


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of more 
problems with her right knee such as pain and instability.  
Therefore, she has satisfied the initial burden of presenting 
a well-grounded claim for this condition.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and 

contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations.  
In accordance with the Board's Remand instruction, a hearing 
before a Member of the Board at the RO was scheduled for the 
veteran.  She failed to report for that hearing.  There is no 
indication of additional relevant medical records that the RO 
failed to obtain.  As sufficient medical evidence is of 
record, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same 

"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1998).  The United States Court of Veterans 
Appeals (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that 
a veteran may have separate and distinct manifestations 
attributable to the same injury and should be compensated 
under different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

The veteran is currently rated as 20 percent disabled for 
residuals of right knee injury with traumatic arthritis under 
Diagnostic Code 5010-5257.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1998).  The hyphenated diagnostic code in 
this case indicates that traumatic arthritis under Diagnostic 
Code 5010 is the service-connected disorder, and impairment 
of the knee (recurrent subluxation or lateral instability) 
under Diagnostic Code 5257 is a residual condition.  

The assigned 20 percent disability rating under Diagnostic 
Code 5257 requires moderate impairment of the knee, with 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe impairment of the knee, with recurrent 
subluxation or lateral instability. 

The medical evidence clearly shows that the veteran has 
recurrent subluxation and laxity of the right knee.  Upon VA 
examination in 1996, she could voluntarily partially 
dislocate the knee.  Although not noted on the 1996 VA 
examination report, the prior medical evidence indicated that 
the veteran has approximately 1/2 inch atrophy of the right 
quadriceps.  Due to the instability in the veteran's right 

knee, she wears a brace often, and she has indicated that the 
knee still gives way with the brace on.  

The results of the diagnostic tests indicate that the 
veteran's right knee disability is of a severe level overall, 
and a 30 percent disability rating is therefore warranted 
under Diagnostic Code 5257.  In reaching this conclusion, the 
Board has resolved any reasonable doubt regarding the current 
level of the veteran's disability in her favor in accordance 
with 38 C.F.R. § 4.3.  Although some of the medical evidence 
referred to the severity of her right knee instability as 
"mild," the evidence shows that repeated surgeries have not 
corrected the instability of her right knee, indicating a 
more severe problem.  Accordingly, the evidence supports 
assignment of a 30 percent disability rating for the 
veteran's service-connected right knee condition under 
Diagnostic Code 5257.  This is the highest schedular 
disability rating available under Diagnostic Code 5257.

That does not end the inquiry, however.  The medical evidence 
also shows that the veteran has traumatic arthritis of the 
right knee.  Traumatic arthritis is rated as degenerative 
arthritis, which is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5256 through 5263 (1998).  When, 
however, the limitation of motion for the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is applied for a major joint 
affected by limitation of motion.  See Diagnostic Code 5003.  
A knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1998).

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-
97.  Diagnostic Code 5257, under which the veteran's right 
knee disability is also evaluated, is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  


The regulations define a normal range of motion for the leg 
as zero degrees for extension and 140 degrees for flexion.  
38 C.F.R. § 4.71 (1998).  During the most recent VA 
examination in 1996, the veteran had flexion to 110 degrees.  
The medical evidence from 1992 to 1995 shows that extension 
of the right leg has been limited to, at most, 10 degrees, 
and flexion of the right leg has been limited to, at most, 
110 degrees.  Therefore, the evidence shows that the veteran 
has limitation of motion of the right leg.  

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 60 degrees, a noncompensable disability rating 
will be assigned, and a 10 percent disability evaluation is 
warranted where flexion is limited to 45 degrees.  Under 
Diagnostic Code 5261, when extension of the leg is limited to 
5 degrees, a noncompensable disability rating will be 
assigned, and a 10 percent disability evaluation is warranted 
where extension is limited to 10 degrees.  The veteran does 
not have limitation of flexion or extension in an amount that 
would warrant a compensable evaluation under Diagnostic Codes 
5260 or 5261.  However, she does have additional disability 
attributable to limitation of motion of the right knee; 
therefore, the criteria for a separate 10 percent rating for 
limitation of motion under Diagnostic Code 5003 have been 
met.

In granting an additional 10 percent disability rating for 
the veteran's right knee condition, the Board has also 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due 

to pain on use, including use during flare-ups.  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.

The veteran has repeatedly indicated that she has difficulty 
with such activities as climbing stairs, kneeling, and 
squatting due to her right knee.  She has also complained of 
recurrent instability.  In that regard, the 30 percent 
disability rating under Diagnostic Code 5257 contemplates 
severe impairment of the knee with recurrent subluxation or 
lateral instability, and severe impairment of the knee 
encompasses a certain level of functional loss, which is 
certainly indicated by the fact that the veteran uses a knee 
brace due to recurrent instability.  She has also complained 
of increased pain in the right knee, and the medical evidence 
indicates that she has experienced pain with weight bearing.  
The increased disability ratings granted in this decision for 
severe impairment of the knee with arthritis and limitation 
of motion will adequately compensate the veteran for the 
level of her pain and for any increased level of functional 
loss and pain that may occur during flare-ups, such as with 
physical exercise.  She is not entitled to any additional 
disability rating on the basis of functional loss.  Despite 
her complaints, the veteran is able to currently move her 
right leg to 110 degrees of flexion, and her gait is 
satisfactory, without a limp.  The veteran has not maintained 
that her right knee disability has affected her earning 
capacity.  The Board has resolved any reasonable doubt 
regarding the level of the veteran's disability in her favor 
by granting her increased disability ratings based on severe 
impairment of the right knee and arthritis with limitation of 
motion. 

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight bearing warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5258, dislocated semilunar 
cartilage with frequent episodes 

of "locking," pain, and effusion into the joint would 
warrants a maximum disability rating of 20 percent.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage also warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5260, the highest disability 
rating available is 30 percent, and that requires limitation 
of flexion of the leg to 15 degrees.  None of these codes 
would result in a higher disability evaluation for the 
veteran's right knee condition.

In order to receive a disability rating in excess of the 
assigned 30 percent, the evidence would need to show 
ankylosis of the knee under Diagnostic Code 5256, nonunion of 
the tibia and fibula with loose motion requiring a brace 
under Diagnostic Code 5262, or limitation of extension of the 
leg to 30 degrees under Diagnostic Code 5261.  The veteran 
does not have ankylosis of the knee, nor does she have 
limitation of extension to 30 degrees.  There is no evidence 
of nonunion of the tibia and fibula.  Therefore, the criteria 
for an increased rating under these diagnostic codes have not 
been met.


ORDER

Entitlement to a 10 percent disability rating for traumatic 
arthritis of the right knee with limitation of motion, and a 
30 percent disability rating for residuals of right knee 
injury, is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

Additional evidentiary development is warranted on the 
veteran's claim for secondary service connection for a left 
knee condition.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either 

(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).  A well-grounded claim for secondary 
service connection for a disorder must include medical 
evidence that a connection or relationship between the 
service-connected disorder and the new disorder is plausible.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Even if there 
is another plausible explanation for the origin of the new 
disorder, a claim for secondary service connection is well 
grounded if there is a plausible explanation, bolstered by 
sufficient medical evidence, of why the new disorder should 
be service connected.  Reiber v. Brown, 7 Vet. App. 513, 517 
(1995).

The VA examiner in 1993 concluded that the veteran had 
chronic left knee pain with trace anterior laxity.  Her left 
knee symptoms were suggestive of patellofemoral pain 
syndrome, which is usually related to a patellar tracking 
problem and quite common in the younger population.  The 
examiner also stated that it was conceivable that the 
veteran's service-connected right knee problems may have 
precipitated or aggravated the left patellofemoral pain 
syndrome.  

The Board does not have sufficiently clear medical evidence 
on which to base a decision on this claim.  The VA examiner's 
opinion in 1993 was not conclusive and was not supported by 
sufficient medical evidence.  The opinion did, however, 
suggest a plausible relationship between the veteran's 
service-connected right knee condition and her current left 
knee disorder.  It is therefore necessary to provide her an 
additional VA examination so that the examiner can review the 
claims file and, after examining the veteran, render a 
medical opinion as to the connection between her right and 
left knee disorders.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA examination, in order to 
obtain a medical opinion as to the 
etiology of her left knee disorder.  The 
claims folder 

and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner prior to the examination.  

All necessary tests and studies should be 
conducted in order to ascertain the 
nature and etiology of the veteran's left 
knee condition.  Prior to rendering the 
following opinion, the examiner should 
review the claims file, with particular 
attention to the VA examination report 
from 1993.  The examiner is asked to 
render an opinion as to whether the 
veteran's left knee disorder was caused 
by or aggravated by her service-connected 
right knee condition.  The examination 
report must include the medical rationale 
for all opinions expressed.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Thereafter, readjudicate the veteran's 
claim of entitlement to secondary service 
connection for a left knee condition.  If the 
benefit sought on appeal remains denied, 
provide the veteran and her representative a 
supplemental statement of the case, and allow 
an appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

